Citation Nr: 1638352	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-29 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

The appellant served on active duty for training from July 1957 to December 1957, with additional service in the United States Marine Corps Reserve from 1955 to 1963.  He has achieved the status of veteran because service connection has been granted for a disability effective in 2009.  See Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995) (noting that, "if a claim relates to period of active duty for training, a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim"); see also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) (Steinberg, J., concurring).  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A hearing was held in July 2015 before Kathleen K. Gallagher, a Veterans Law Judge, sitting in San Antonio, Texas, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

In November 2015 the Board remanded the appeal for additional development.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran claims entitlement to service connection for a respiratory disorder, bilateral hearing loss and tinnitus as due to his period of service from July 1957 to December 1957.

Concerning the claim for service connection for a respiratory disorder, the service treatment records fail to document a chronic respiratory disorder, nasal problem or nose injury.  In December 1957, the Veteran was examined and found to be physically qualified for release from six months active duty training.  At that time, chest x-rays were normal.  After service, the Veteran was diagnosed with nasal septal deviation and allergic rhinitis in 2016.

In support of his claim, the Veteran submitted personal statements and buddy statements alleging complaint and observation of breathing problems during and since service.  In statements in 2009 and 2011, he attributed his respiratory problems to being close to smoke from artillery fire.  Thereafter at the July 2015 Board hearing, the Veteran's spouse asserted onset of the Veteran's respiratory problems after he broke his nose boxing during service.  The Veteran, who denied having any significant nose problems while boxing, testified that he thought he may have broken his nose while boxing, although it wasn't a serious injury, rather it just hurt.  He has contended that the condition remained symptomatic ever since service.  

In November 2011, the Board determined that a VA examination was needed to determine whether it was at least as likely as not that any respiratory disorder identified on examination was related to service. 

On VA examination in February 2016, the Veteran reported that, while in Marine Corps Basic Training in 1957, he was struck in the nose by another trainee using pugil sticks, causing a nose bleed.  He denied having sought medical treatment at the time.  He reported that in 1962 his nose was medically broken and his breathing improved.  He stated that he had frequent nasal congestion, sneezing, cough, runny nose and eyes since the injury.  The examiner noted that there was no documentation of the claimed in-service injury or any treatment in the medical records.

The examiner concluded that the Veteran did not have a diagnosis of a true respiratory condition and his pulmonary function tests and lung examination were normal.  The examiner determined that the Veteran's complaints of respiratory condition or breathing problems were most consistent with post-traumatic nasal septal deviation and chronic allergic rhinitis.  Additionally, the examiner noted that the Veteran's history of watery eyes, nose, occasional cough, sneezing, and use of nasal sprays, along with his physical examination, showed clear rhinitis, nasal polyps, swollen and erythematous turbinates, consistent with a diagnosis of allergic rhinitis.  

It is unclear from the examiner's report whether the claimed respiratory symptoms, to include frequent nasal congestion, sneezing, cough, and runny nose and eyes, are residuals of a post-traumatic nasal septal deviation and/or chronic allergic rhinitis.  Additionally, although a respiratory disorder was not diagnosed on examination, as noted, the examiner diagnosed post-traumatic nasal septal deviation and chronic allergic rhinitis, however, she failed to provide a medical opinion as to the etiology of either diagnosis, as requested by the November 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, an addendum VA medical opinion is needed that addresses the etiology of the Veteran's post-traumatic nasal septal deviation and chronic allergic rhinitis.  

Next, concerning the claim for service connection for bilateral hearing loss, the claim was previously remanded to obtain an opinion addressing the etiology of the Veteran's hearing loss.  On VA examination in February 2016, the examiner, in essence, opined that the Veteran's hearing loss was unlikely to be due to his noise exposure during active duty military service, but rather, more likely than not hearing loss was due to aging, occupational and recreational noise exposure, and chronic allergy/sinus issues.  As such, the Board finds that the Veteran's claim for service connection for bilateral hearing loss is intertwined with the Veteran's claim for service connection for a respiratory condition, as the resolution of that claim might have a bearing on the claim for entitlement to service connection for bilateral haring loss.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).

Similarly, as both VA audio medical opinions in February 2015 and February 2016 associated the Veteran's tinnitus with his hearing loss, the Veteran's claim for service connection for tinnitus remains inextricably intertwined with his pending service connection claim for bilateral hearing loss.  Id.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the VA examiner who conducted the February 2016 VA respiratory disorders examination, if available, to obtain an addendum opinion.  If the original examiner is not available or unable to provide an addendum opinion, then obtain the additional comment from someone else equally qualified.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  Following review of the claims file, the examiner should provide an addendum opinion addressing the following:

a) To the extent possible, distinguish which of the Veteran's current respiratory complaints, including frequent nasal congestion, sneezing, cough, and runny nose and eyes, are residuals of a nasal septal deviation, and which are manifestations of chronic allergic rhinitis.  

b) Is it at least as likely as not (50 percent or more probable) that the Veteran's current respiratory complaints, had their onset in service, or are otherwise related to any aspect of the Veteran's active service from July 1957 to December 1957, to include exposure to smoke from artillery fire, or the claimed nose injury incurred during boxing and/or when the Veteran was reportedly struck on the nose by pugil sticks.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements and the service treatment records.  The rationale for any opinion offered should be provided.

3.  If and only if, service connection is granted for the claimed respiratory disorder, return the claims file to the examiner who conducted the VA audio examination in February 2016 for an addendum opinion.

The examiner should opine as to whether it is at least as likely as not (50 percent or more probable) that hearing loss was (1) caused, OR (2) aggravated by a service-connected disability manifested by respiratory complaints,  including chronic allergy/sinus issues.  If aggravation by a service-connected disability is found, then the examiner should quantify the degree of such aggravation, if possible.

The examiner should provide a thorough rationale for the conclusions reached.

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5.  Then, readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




